Citation Nr: 0821722	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  06-02 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for premature ventricular 
contractions.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The veteran served on active duty from March 1987 to 
September 1993, and from December 2003 to November 2004.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2005 RO decision.  

A hearing was scheduled at the RO in April 2008.  The veteran 
failed to appear for this hearing.  The veteran did not 
demonstrate good cause for his failure to appear for the 
hearing and did not indicate a desire for another hearing, as 
such, the Board will continue with appellate review.  See 
38 C.F.R. § 20.704(d).


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	The competent medical evidence shows that premature 
ventricular contractions existed prior to service and were 
not aggravated beyond the natural progression of the 
disability.  


CONCLUSION OF LAW

Premature ventricular contractions were not incurred in or 
aggravated by the veteran's military service.  38 U.S.C.A. 
§§ 1110, 1131, 1111, 1153 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(b), 3.306 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in March 2005 that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the appellant's claim, such error was 
harmless given that service connection is being denied, and 
hence no rating or effective date will be assigned with 
respect to this claimed condition.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service medical 
records, DD Form 214, private medical records and VA medical 
records.  The appellant was afforded a VA general medical 
examination in March 2005 and a VA Compensation and Pension 
Examination for his heart disability in September 2005.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claims.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To 
establish direct service connection for a claimed disorder, 
there must be (1) medical evidence of current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 3 Vet. App. 223 (1992).  

A veteran is presumed to be in sound condition when examined 
and accepted into service except for defects or disorders 
noted at entrance into service.  38 U.S.C.A. § 1111; 38 
C.F.R. § 3.304(b).  This presumption is rebutted where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  Id.  VA must show clear and 
unmistakable evidence of both a preexisting condition and a 
lack of in-service aggravation to overcome the presumption of 
soundness.  Satterfield v. Nicholson, 20 Vet. App. 386 
(2005); see Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. 
Cir. 2004)(citations omitted); see also VAOPGCPREC 3-2003 
(July 16, 2003)(69 Fed. Reg. 25178 (2004)).  

According to 38 C.F.R. § 3.304(b), the term "noted" means 
only such conditions that are recorded in examination 
reports.  The existence of conditions prior to service 
reported by the veteran as medical history does not 
constitute a notation of such conditions; however, such 
reports will be considered together with all other material 
evidence in determining the question of when a disease or 
disability began.  38 C.F.R. § 3.304(b)(1).  Determinations 
of whether a condition existed prior to service should be 
"based on thorough analysis of the evidentiary showing and 
careful correlation of all material facts, with due regard to 
accepted medical principles pertaining to the history, 
manifestations, clinical course, and character of the 
particular injury or disease or residuals thereof." 38 C.F.R. 
§ 3.304(b)(1); see also Kinnaman v. Principi, 4 Vet. App. 20, 
27 (1993).  

A pre-existing injury or disease is considered to have been 
aggravated by active service if there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Aggravation is not conceded where the disability 
underwent no increase in severity during service based on all 
the evidence of record pertaining to the manifestations of 
the disability prior to, during, and subsequent to service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 
Vet. App. 398, 402 (1995) (providing that the presumption of 
aggravation created by section 3.306 applies only if there is 
an increase in severity during service).

Temporary or intermittent flare-ups of a pre-existing injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991); Green v. Derwinski, 1 Vet. App. 320, 323 
(1991); Jensen v. Brown,      4 Vet. App. 304, 306-307 
(1993).  A "lasting worsening of the condition" or a 
worsening that existed not only at the time of separation but 
one that still exists currently is required.  Routen v. 
Brown, 10 Vet. App. 183, 189 (1997); see Verdon v. Brown, 8 
Vet. App. 529, 538 (1996).  

In April 1977, the veteran reported that he did not have 
heart trouble, palpation or pounding heart.  A systolic heart 
murmur was shown on an electrocardiogram and noted on the 
April 1977 enlistment examination.  In July 1977, the veteran 
had a cardiac clinic consultation.  The consultation showed 
that the veteran had a heart murmur that was found on a 
routine physical examination.  The veteran was unaware of the 
heart murmur and it was asymptomatic.  He was diagnosed with 
a systolic murmur.  In June 1978, the veteran reported that 
he did not have heart trouble, palpation or pounding heart.  
Additionally, a June 1978 echocardiogram showed a systolic 
murmur.  The echocardiogram was interpreted as normal, 
although there was difficulty in interpreting the recording 
because of an overlying lung.  Additionally, in various 
medical records, the veteran reported that he had the heart 
murmur since he was 13 years old.  

Based on the objective medical evidence, the Board finds that 
a heart murmur was a pre-existing condition and was noted at 
the time of his enlistment into active service.  See 38 
U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Consequently, the 
Board must now look to determine whether this condition was 
aggravated beyond its natural progression as a result of 
active service.  

The Board has reviewed all the medical evidence of record.  
During the period of service from March 1987 to September 
1993, the service medical records include numerous treatment 
records for premature ventricular contractions.  In February 
1987, the veteran reported that he did not have heart 
trouble, murmur, palpitation or pounding heart.  Upon 
physical examination, his heart was clinically evaluated as 
normal.  In February 1990, the veteran had complaints of 
arrhythmias and irregular or skipped heart beats.  The 
electrocardiogram showed normal sinus rhythm without 
significant cardiovascular symptoms.  In March 1990, the 
veteran had anxiety over skipped heart beats and had an 
internal medicine consultation.  In April 1990, the veteran 
reported that he had a skip in his heart beat since he was 13 
years old.  He reported that there was no increase in 
frequency.  The examiner diagnosed the veteran with possible 
cardiac arrhythmia.  The electrocardiogram showed sinus 
rhythm, questionable biatrial enlargement, otherwise within 
normal limits.  

In June 1990, the veteran reported that he had palpitation or 
pounding heart.  The examiner noted a normal treadmill test, 
no chest pain, shortness of breath, dizziness on exertion, 
and no limitation on activities.  The examiner found the 
condition not disabling and the veteran's heart was 
clinically evaluated at normal.  He had premature atrial 
contractions that occurred with caffeine consumption.  The 
examination, electrocardiogram and treadmill studies were 
normal.  There were no palpitations since he discontinued 
caffeine intake.  The examiner found that the condition was 
not considered disabling.  In a September 1990 treatment 
record, an electrocardiogram showed normal sinus rhythm with 
frequent premature ventricular contractions.  In June 1993, 
the veteran reported a history of palpitations, pounding 
heart and heart trouble.  The veteran's heart was clinically 
evaluated as normal and his premature ventricular 
contractions were within normal limits and not considered 
disabling.  

The Board also notes that the post-service private medical 
records indicated heart palpitations.  In March 1996, private 
medical records show documented premature atrial contractions 
on an electrocardiogram.  The veteran was referred to Holter 
testing.  In VA records in May 1996 and in September 1996, 
the veteran reported palpitation or pounding heart.  The 
examiner indicated that the condition was not considered 
disabling.  Upon physical examination, the veteran's heart 
was clinically evaluated as normal.  In September 2002, an 
internal medical clinic record shows the veteran reported a 
history of premature ventricular contractions for 12 years.  
He reported that the premature ventricular contractions were 
less frequent.  The veteran was diagnosed with a history of 
premature ventricular contractions that were benign in 
nature.  Prior lab evaluations and electrocardiogram showed 
no significant abnormalities.  

In May 2002, the veteran reported a history of palpitation, 
pounding heart and abnormal heart beat.  The examiner noted a 
Holter monitor was used in 1995 and the veteran was advised 
that there were no serious problems.  The veteran's heart was 
clinically evaluated as normal and an EKG/SB was noted.  The 
veteran was considered qualified for service.  In June 2003, 
a pre-deployment health assessment showed that the veteran 
had concerns regarding premature ventricular contractions.  
He was not deployable because he needed clearance from his 
doctor for his cardiac condition.  

During the veteran's second period of active service, the 
veteran reported premature ventricular contractions in June 
2004 and the veteran was considered not deployable.  

In a March 2005 post-service VA general medical examination 
an examiner diagnosed the veteran with premature ventricular 
contractions that existed prior to service based on the 
veteran's report that they began when the veteran was 13 
years old.  The veteran reported that they increased in 
service. 

In a May 2007 VA Compensation and Pension Examination, the 
examiner reviewed the claims file, including the service 
medical records.  The examiner noted the June 1978 
echocardiogram that indicated a systolic murmur.  The 
examiner also physically examined the veteran.  The examiner 
opined that the premature ventricular contractions were a 
benign condition, rather than a disability as there was no 
evidence that they were associated with a structural heart 
defect and they were not occurring in the setting of an acute 
myocardial infarction.  The examiner found that they existed 
prior to service and progressed in frequency in service.  The 
examiner concluded that it was more likely due to the normal 
variable progression of the condition rather than to his 
military service because he had excellent cardiac function as 
measured by a stress test.  The examiner also concluded that 
the premature ventricular contractions could not be 
attributed to ischemic heart disease.  

In view of the foregoing, the Board finds that the in-service 
medical evidence does suggest that the premature ventricular 
contractions increased in frequency in service.  The 
frequency of the veteran's treatment for premature 
ventricular contractions increased during his period of 
service from March 1987 to September 1993.  Regardless of 
aggravation in service, the competent medical evidence shows 
that any increase in severity or frequency of the premature 
ventricular contractions was specifically due to the natural 
progression of the disease.  The May 2007 VA examiner 
specifically found that any aggravation of the premature 
ventricular contractions was more likely due to the normal 
variable progression of the condition rather than to his 
military service.  The examiner included adequate reasoning 
for his conclusions based on a review of the veteran and all 
the evidence of record.  Moreover, no competent medical 
opinion appears to be of record which refutes the conclusions 
of this VA examiner.

The Board has considered the veteran's contention that his 
condition was aggravated in service.  However, as a layman, 
without the appropriate medical training and expertise, he is 
not competent to provide a probative opinion on a medical 
matter such as aggravation.  While a layman such as the 
veteran can certainly attest to his in-service experiences 
and current symptoms, he is not competent to provide an 
opinion regarding aggravation of a disability.  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").

In view of the foregoing, the Board finds that the 
presumption of soundness was rebutted because the premature 
ventricular contractions existed prior to service and any 
aggravation in service was due to the national progression of 
the disability.  Therefore, service connection for premature 
ventricular contractions must be denied.


ORDER

Service connection for premature ventricular contractions is 
denied.



____________________________________________
JOHN KITLAS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


